              Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 1 of 33

                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA

Case No: 20-cv-05640-YGR
Case Name: Epic Games, Inc.v. Apple Inc.

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                           PLAINTIFF ATTORNEY:                  DEFENSE ATTORNEY:
 Yvonne Gonzalez Rogers           Katherine Forrest and                Richard Doren and Veronica
                                  Gary Bornstein                       Moye
 BENCH TRIAL DATE:                REPORTER(S):Diane Skillman           CLERK: Frances Stone
 May 3, 2021                      and Pam Hebel and Raynee
                                  Mercado


                             DATE/TIME
 PLF NO.       DEF NO.       OFFERED   ID REC DESCRIPTION                                           BY
                             5/3/2021         BENCH TRIAL: COURT REPORTER:
                                              DIANE SKILLMAN
                             8:45am           Case called. Discussion with counsel.
                                                       All documents listed in ECF dkt. 498
                                                       ADMITTED in evidence. Sealing at Dkt.
                                                       553 granted. Dkt. 538 granted.
                             9:00am                    Plaintiff Epic Attorney Katherine Forrest
                                                       Opening Statement
                             9:057am                   Defendant Apple Attorney Karen Dunn
                                                       Opening Statement.
                             10:39am                   RECESS (20 min)
                             10:57am                   Defendant Apple Attorney Dunn resumes
                                                       Opening Statement
                             11:27am                   Defendant Opening completed
                             11:29am                   Plaintiff Epic Attorney Forrest calls        P
                                                       witness Tim Sweeney for DIRECT
 PX 2455                                   X   X       Email
 PX 2456                                   X   X       Email
 PX 2463                                   X   X       Email
                             12:32pm                   RECESS (until 1:15pm)
                             1:14pm                    Plaintiff Epic Attorney Forrest resumes
                                                       Direct of witness Sweeney
 PX 2777                                   X   X       Exhibit: Device
 PX 2778                                   X   X       Device: X Box
 PX 2776                                   X   X       Device: Nintendo Switch




                                                   1
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 2 of 33

                      DATE/TIME
PLF NO.   DEF NO.     OFFERED   ID REC DESCRIPTION                                         BY
                      1:35pm           Court has questions for witness
                      1:36pm                   Plaintiff Epic Attorney Forrest Direct of
                                               witness Sweeney
PX 4477                            X   X       Document
                      2:01pm                   Defendant Apple Attorney Richard
                                               Doren Cross of Witness Sweeney
                                               Slide: Sony/Microsoft/Nintendo Chart
          DX 5535                  X   X       Email
                      2:55pm                   Discussion with counsel
                      2:59pm                   SEALED PORTION OF TRIAL HELD

                      3:12pm                   Sealed portion completed
                      3:12pm                   Discussion with counsel
          DX 4457                  X   X       Email
          DX 3620                  X   X       Email
                      3:15pm                   RECESS for the day. Further Bench
                                               Trial set Tuesday, 5/4/2021 at 8:00am.
                      5/4/2021                 COURT REPORTER: DIANE
                                               SKILLMAN
                      8:04AM                   Case called. Discussion with counsel.
                                               Counsel bring up that there is a typo. as
                                               to one admitted Exhibit in Minutes of
                                               5/3/2921: correct Exhibit number is PX
                                               4477
                      8:14am                   Witness Tim Sweeney on the witness
                                               stand. Defendant Apple Attorney Doren
                                               resumes cross of witness Sweeney
          DX 3125                  X   X       Email 6/3/18
          DX 3768                  X   X       Document “ The Platform Wars”
                                               Video portion played in Courtroom re
                                               this document

          DX 3098                  X   X       Email
          DX 4036                  X   X       1/9/18 Email
          DX 3199                  X   X       3/21/19 Article
                      9:03am                   Court question of the witness
                      9:04am                   Defendant Apple Attorney Apple Cross
                                               of Witness Sweeney
          DX 3818                  X   X       Email
          DX 4361                  X   X       Document: Review of Performance
          DX 4419                  X   X       5/11/2020 Email
          DX 4477                  X   X       Document

                                           2
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 3 of 33

                      DATE/TIME
PLF NO.   DEF NO.     OFFERED   ID REC DESCRIPTION                                        BY
          DX 3774               X X    Project Liberty Presentation
PX 2463                            X   X       Document
          DX 4579                  X   X       8/5/2020 Email
          DX 3478                  X   X       Email 8/6/20 to 8/7/2020 re “Apple”
PX 3724                            X   X       Document
                      10:07am                  Plaintiff Epic attorney Forrest Redirect
                                               of Witness Sweeney
                      10:17am                  RECESS (20 minutes)
                      10:35am                  On the record.
                      10:36am                  Plaintiff Epic Attorney Forrest Resumes
                                               Redirect of Witness Sweeney
                                               Device: iPhone
PX 2776                            X   X       Nintendo Switch
PX                                 X   X       Device
          DX 3818                  X   X       Document
          DX 3774                  X   X       Document
          DX 4477                  X   X       Document
          DX 4579                  X   X       Document
PX 2374                            X   X       Email
PX 2421                            X   X       Email 1/5/18
                      11:18am                  Defendant Apple Attorney Doren Re-
                                               cross of witness Sweeney
PX 2374                                        Email
                      11:23am                  No redirect.
                      11:23am                  Court questions to witness Sweeney
                      11:27am                  Plaintiff Epic Attorney J. Wesley          P
                                               Earnhardt calls witness Benjamin Simon
                                               for Direct
PX 2790                            X   X       App Store Guidelines
PX 2790                            X   X       Page 2790.10
                      12:32pm                  RECESS (40 minutes) until 1:15pm
                      1:16pm                   On the record
                                               DX 3774        DX 3818
                      1:18pm                   Defendant Apple attorney Meredith
                                               Dearborn Cross of witness Benjamin
                                               Simon
PX 2624                            X   X       Down Dog FAQ page 2624.1
          DX 5505                  X   X       Document
                      1:34PM                   Plaintiff Epic attorney Earnhardt
                                               Redirect of witness Simon
                                           3
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 4 of 33

                      DATE/TIME
PLF NO.   DEF NO.     OFFERED   ID REC DESCRIPTION                                          BY
                      1:39PM           No cross
                      1:39pm                   Court questions for witness Simon
                      1:44pm                   No further questions
                      1:44pm                   Plaintiff Epic attorney Earnhardt calls      P
                                               witness Aashish Patel for Direct
          PX 2790                  X   X       Page 18 Section 4.9.2
          PX 721                   X   X       Document GeForce
                      2:29pm                   Defendant Apple attorney Jay Srinivasan
                                               Cross of witness Aashish Patel
          DX 3815                  X           3/4/2020 email
                      3:05pm                   Discussion with counsel. Oral hearing on
                                               Motions to Strike as to Experts set 5/5/21
                                               at 8:00am
                      3:07pm                   Under Seal Portion
                      3:20pm                   RECESS for the day. Further Bench
                                               Trial on 5/5/2021 at 8:00AM
                      5/5/2021                 COURT REPORTER: PAM HEBEL
                      8:00am                   Case called. Discussion with counsel. The
                                               Court states on the record exhibits that
                                               have admitted in evidence. Motions to
                                               Strike – HELD.
                      8:48am                   Defendant Apple attorney Srinivasan
                                               resumes Cross of witness Patel.
          DX 3815                              Document
                      8:54am                   Plaintiff Epic attorney Earnhardt
                                               Redirect of witness Patel
                      9:00am                   Defendant Apple attorney Sirinivasan
                                               Re-Cross of witness Patel
                      9:01am                   Witness excused from stand
                      9:01am                   Plaintiff Epic attorney Earnhardt calls      P
                                               witness Lori Wright for Direct
PX 2476                            X   X       Page 2476.6
          DX 5523                  X   X       Slides 31, 17, 11 and 9
PX 2311                            X   X       4/3/2020 Email
                      10:10am                  Defendant Apple attorney Srinivasan
                                               Cross of witness Wright
                      10:15am                  RECESS (20 minutes)
                      10:30am                  UNDER SEAL SESSION
                      10:42am                  Back to public session: Plaintiff attorney
                                               Srinivasan Cross of witness Wright
          DX 5518                  X   X       Slide deck “Microsoft Provides” ; page
                                               2; “10 Principles”

                                           4
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 5 of 33

                      DATE/TIME
PLF NO.   DEF NO.     OFFERED   ID REC DESCRIPTION                                         BY
          DX 5523               X X    Document “X-Box Live Marketplace;
                                       Future Strategy; slide 18 page 32; slide
                                       37
          DX 5532               X X    Form 10-K Microsoft ; page 011
                      11:56am                  Plaintiff Epic attorney Earnhardt
                                               Redirect of Witness Wright
          DX 5523                  X   X       Document; page 12

                      12:09pm                  Defendant Apple attorney Sirinivasan
                                               Re-Cross of witness Wright
                      12:10pm                  Witness excused from stand
                      12:11pm                  Plaintiff Epic attorney Forrest calls       P
                                               witness Andrew Grant for DIRECT
                      12:36PM                  RECESS (until 1:15pm)
                      1:15pm                   COURT REPORTER: DIANE
                                               SKILLMAN
                      1:15PM                   Plaintiff Epic attorney Forrest resumes
                                               Direct of witness Andres Grant
PX 2618                            X   X       Apple Development Agreement
PX 2619                            X   X       License Agreement
PX 2621                            X   X       Schedule 2 Agreement
PX 2622                            X   X       Xcode and Apple SDKS
                      2:29pm                   Defendant Apple Attorney Richard
                                               Doren Cross of witness Grant
          DX 4119                  X   X       6/3/19 Email
          DX 4022                  X   X       Unreal Engine License Agreement
          DX 4561                  X   X       Presentation Project Liberty
                      3:05pm                   Plaintiff attorney Epic attorney Forrest
                                               Recdirect of witness Grant.
                      3:07pm                   Witness excused from stand
                      3:07pm                   Discussion with counsel. Next witnesses:
                                               Ko, Fischer; Kosmynga, Allison
                                               Weissinger; then experts Evans, Athey,
                                               Schmalensee, Hitt; La Fontaine;
                                               Rubinfeld; Cragg; Barnes, Mickens then
                                               Defendant Apple’s case. Exhibits PX
                                               0067 and PX 0201- see order at docket
                                               594.
                      3:18pm                   RECESS FOR THE DAY. Further
                                               Bench Trial set for 5/6/2021 at 8:00am.
                      5/6/2021                 COURT REPORTER: PAM HEBEL
                      8:00AM                   Case called. Discussion with counsel.
                      8:19am                   Plaintiff Epic attorney Brent Byars calls   P
                                               witness Thomas Ko for DIRECT
                                           5
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 6 of 33

PX 2451                            X   X       4/2/2020 Email- portions subject to
                                               sealing
PX 2452                            X   X       5/6/2020 Email
                      8:46am                   Defendant Apple attorney Srinivasan
                                               Cross of witness Ko
          DX 4496                  X   X       12/25/19 Email
                      8:57am                   No redirect
                      8:58am                   UNDER SEAL PORTION
                      9:05am                   Discussion with counsel
          DX 3472                  X   X       Document 8/9/18
                                               Discussion with counsel re exhibits to be
                                               admitted; a binder of exhibits given to
                                               the Court:
                                               PX 006 PX 0052 PX 0060 PX 0061 PX
                                               0072 PX 0112
                                               Counsel are to WAIT as to PX 201 and
                                               202 and these two exhibits are NOT to go
                                               into exhibit drop box yet.
                                               Court admitted: PX0827 and PX 0854
PX 006                             X   X       Document
PX 0052                            X   X       Document
PX 0060                            X   X       Document
PX                                 X   X       Document
0061
PX 0072                            X   X       Document
PX 0112                            X   X       Document
PX 0827                            X   X       Document
PX 854                             X   X       Document
                      9:10AM                   Plaintiff Epic attorney Forrest calls       P
                                               witness Matthew Fischer for DIRECT
PX 57                              X   X       Email 4/11/2011
PX 53                              X           3/16/2011 Email
PX 58                              X   X       Email
PX 65                              X           7/27/18 Email
PX 67                              X           3/26/2019 (Court reserves ruling)
PX 146                             X   X       8/27/13 Email
PX 197                             X   X       4/18/2018 Email
PX 198                             X   X       5/1/18 Email
PX 422                             X   X       7/20/2018 email
PX 744                             X           1/4/2016 email (Court reserves ruling)
PX 2060                            X           7/27/2018 Email
PX 2185                            X   X       11/11/2010 Email

                                           6
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 7 of 33

PX 2281                            X           Document
          DX 4178                  X   X       Presentation 5/2018; pages 983 and 984
PX 59                              X   X       10/6/19 (portion subject to sealing); pages
                                               516-518
PX 414                             X   X       9/2/19 Email
PX 413                             X   X       11/14/20 Email
          DX 4178                  X   X       034 bates page number
PX 2284                            X   X       7/28/16 Email
                      10:13am                  Witness steps off stand for the recess
                      10:13am                  Discussion with counsel
                      10:15am                  RECESS (until 10:35am)
                      10:39am                  COURT REPORTER: DIANE
                                               SKILLMAN
                      10:39am                  Plaintiff Epic attorney Katherine Forrest
                                               resumes Direct of witness Fischer
PX 2062                            X   X       9/6/18 email; pages 842-846
PX 66                              X   X       Document 10/26/18
PX 63                              X   X       2/10.12 Email
PX 2197                            X   X       9/21/15 Email
PX 2190                            X   X       7/22/2016
PX 64                              X   X       10/18/18 Email
PX 174                             X   X       3/27/15 Email
PX 2017                            X   X       6/5/2012
PX 2076                            X   X       1/9/16 Email
PX 2173                            X   X       9/29/15 Email
                      11:26am                  Direct of witness Fischer completed.
                                               Discussion with counsel.
                      11:28am                  Defendant Apple attorney Sirinivasan
                                               Cross of witness Fischer
          DX 3422                  X   X       6/10/14 Email
          DX 3642                  X   X       Press release 6/5/17
          DX 3636                  X   X       4/3/20 Email
PX 2062                            X   X       9/16/18 Email
PX 58                              X   X       Email
PX 202                             X           12/12/18 Email
                      12:32pm                  Plaintiff Epic attorney Forrest Redirect
                                               of witness Fischer
                      12:36pm                  RECESS( until 1:15pm)
                      1:15pm                   Plaintiff Epic Attorney Forrest resumes
                                               Redirct of witness Fischer
PX 64                              X   X       10/18/18 Email

                                           7
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 8 of 33

PX 2951                            X   X       HouseParty APP Screenshot
PX 2952                            X   X       Screenshot APP Store Unreal Engine
PX 2953                            X   X       Screenshot APP Store Unreal Engine 2
          DX 3781                  X           Developer Survey
          DX 3800                  X           Developer Survey
          DX 3922                  X           Developer Survey
          DX 4044                  X           Developer Survey
                      1:39pm                   Witness excused from stand
                      1:39pm                   Plaintiff Epic attorney Lauren             P
                                               Moskowitz calls witness Trystan
                                               Kosmynka for DIRECT
PX 56                              X   X       APP STORE GUIDELINES
PX 314                             X   X       6/30/2020 Document page 314.5
PX 2052                            X   X       9/22/15 Email
PX 006                             X   X       6/21/19 Email
PX 301                             X   X       3/21/18
PX 305                             X   X       7/27/17 Email
PX 257                             X   X       12/14/17 Email
PX 2114                            X   X       12/19/17 Email
PX 300                             X   X       5/11/17 Email
PX 2948                            X   X       Document: Apple’s interrogatory
                                               answers
PX 858                             X   X       5/1/19 Email
                      2:51pm                   Defendant Apple attorney Veronica
                                               Moye Cross of witness Kosmynka
PX 2948                            X   X       Document
          DX 4374                  X   X       iOS Reviewed APPS Summary
                                               11/20/2019
          DX 5467                  X   X       APP Review Metrics Demonstrative No.
                                               1 (summary)
                      3:14pm                   Witness excused for the day. Discussion
                                               with counsel. Court will go over the
                                               Exhibits first thing tomorrow morning on
                                               5/7/2021.Discussion with counsel.
                      3:21pm                   RECESS FOR THE DAY. Further
                                               Bench Trial on 5/7/2021 at 8:00AM.
                      5/7/2021                 COURT REPORTER: PAM HEBEL
                      8:00AM                   Case called. Discussion with Counsel.
                                               The Court states on the record Exhibits
                                               admitted on 5/5/21 and 5/6/21.
                      8:21am                   Defendant Apple attorney Moye resumes
                                               Cross of witness Kosmynka


                                           8
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 9 of 33

          DX 5467                  X   X       Demonstrative number 1 “App
                                               submission/rejection rates 2017-2019
PX 305                             X   X       Admitted in evidence
                                               Slide App Review Team Slide no. 2
                                               Slide 3 App Review
PX 2790                            X   X       Document
PX 300                             X   X       IOS Apps Reviewed Summary
                                               Demonstrative no. 5 App Review Process
                                               Demonstrative no. 6
                                               Demonstrative no. 8
                                               Demonstrative no. 9
                                               Demonstrative no. 11
          DX 4374                  X   X       Summary
PX 335                             X   X       Email 9/30/15
                                               Demonstrative no. 13
                      9:47am                   Plaintiff Epic attorney Moskowitz
                                               Redirect of witness Kosmynka
PX 300                             X   X       PAGE 6
PX 2235                            X   X       10/31/18 Email
PX 326                             X   X       Email 11/21/19
          DX 4399                  X   X       Presentation “App Store”
PX 56                              X   X       App Store Review Guidelines
                                               Demonstrative no. 13 2020 App Store
PX 56                              X   X       App Store Review Guidelines
                      10:15am                  RECESS (20 minutes)
                      10:35am                  COURT REPORTER: DIANE
                                               SKILLMAN
                      10:35am                  On the record
PX 442                             X   X       Email 2/14/18
PX 446                             X   X       11/6/18 Email
PX 335                             X   X       Email
PX 2084                            X   X       10/24/19 Email
PX 2029                            X   X       1/18/18 Email
PX 372                             X   X       3/7/19
PX 371                             X   X       2/6/19
PX 364                             X   X       11/30/16 Email
PX 365                             X   X       3/6/18 Email
PX 131                             X   X       5/30/18 Email
PX2371                             X   X       6/9/2020 Email

                                           9
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 10 of 33

PX 315                             X   X      Obj. Apps
                       11:25am                Defendant attorney Moye re-cross of
                                              witness Kosmynka
PX131                              X   X      Email
                       11:31am                Plaintiff attorney Epic Moskowitz
                                              Redirect of witness Kosmynka
                       11:34am                Court asks questions of witness
                                              Kosmynka
                       11:43am                Plaintiff attorney Moskowitz Redirect of
                                              witness Kosmynka
                       11:44am                Witness excused from stand
                       11:45am                Plaintiff Epic attorney Justin Clark calls   P
                                              witness Steve Allison for Direct.
PX 2469                            X   X      10/18/20 EGS plan (Epic)
                       12:34pm                RECESS until 1:15pm
                       1:15pm                 COURT REPORTER: PAM HEBEL
                       1:15pm                 On the record. Plaintiff Epic attorney
                                              Clark resumes Direct of witness Steve
                                              Allison
PX2469                             X   X      P&L and cash view

                       1:20pm                 Defendant Apple attorney Dunn Cross of
                                              witness Allison
           DX 3399                 X   X      Slide deck “Weekly Store Strategy”
           DX 5536                 X   X      9/2/2020 “What is Fortnite “ Beginner’s
                                              guide
           DX 4638                 X   X      8/3/19 Email
           DX 3993                 X   X      Presentation to Board of Directors
                                              1/16/2020
           DX 3795                 X   X      Epic Leadership Finance Presentation
                                              February 2020
                                              PX 2469(hold) DX 5526 and DX 3993-
                                              sealing issues
PX 2469                            X   X      Page 8
           DX 3681                 X   X      Document
                       2:08pm                 Plaintiff Epic attorney Clark Redirect of
                                              witness Allison
           DX 4638                 X   X      Email
           PX 2469                 X   X      Document page 8
           DX 5536                 X   X      Document
           DX 3681                 X   X      Document
                       2:18pm                 Defendant Dunn Re-Cross of witness
                                              Allison
           DX 3955                 X   X      Presentation 8/13/19 (subject to sealing)

                                         10
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 11 of 33

                       2:22pm                 Plaintiff Epic attorney Direct of witness
                                              Allison
                       2:23pm                 Court asks questions to witness Allison
                       2:24pm                 Witness excused from stand
                       2:25pm                 Plaintiff Epic attorney Moskowitz calls     P
                                              witness Matthew Weissinger for Direct
PX 0067                2:28pm      X   X      Video /Demonstrative played in
                                              courtroom at 2:28pm
PX 0065                2:40pm      X   X      Video/Demonstrative played in
                                              courtroom
PX 2783                3:10pm      X   X      Video played in courtroom at 3:10pm
                       3:12pm                 Court has questions for witness
                       3:13pm                 Discussion with counsel
                       3:15pm                 Witness excused for the day and to
                                              return Monday, 5/10/21 at 8:00am.
                                              Attorneys conferred re all business
                                              records PP 879 and 880 except emails PX
                                              052
                       3:17pm                 RECESS FOR THE DAY.
                       5/10/21                COURT REPORTER: PAM HEBEL
                       8:00AM                 Case called. Discussion with counsel.
                                              Exhibits for the “box” for public not to
                                              be put in at 5:00pm each trial day.
                                              Discussion with counsel as to expert
                                              reports.
                       8:09am                 Plaintiff attorney Lauren Moskowitz
                                              resumes direct of witness Weissinger
PX 2435                            X   X      Document
                       8:42am                 Defendant Apple attorney Doren Cross of
                                              witness Weissinger
                                              Demonstratives 1, 2, 3, 4
           DX 5541     8:54am      X   X      “Trailer” played in courtroom 8:54am-
                                              8:55am
                                              Screenshot (creative mode)
           DX 5539                 X   X      Creative mode view
           DX 5544                 X   X      Video /trailer (creative item) played in
                                              courtroom 9:09am
           DX 5540                 X   X      “Tweets” on pages
                                              V bucks demonstrative screen
           DX 3233                 X   X      7/20/20 email
                                              007 page/slide 4/19. Influences survey
           DX 3457                 X   X      9/27/19 email
           DX 3422                            Exhibit (admitted on 5/6)


                                         11
         Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 12 of 33

          DX 3222                 X   X      Declaration of Sweeney Exhibit B (86-2
                                             ECF doc)
          DX 5537                            Document
          DX 5542                 X   X      Email 7/15/210 form Stolfus to
                                             Weissinger
          DX3069                  X   X      9/27/19 Email
          DX 3933                 X   X      Presentation “Communications
                                             Overview”
          DX 4177                 X   X      Email 5/15/20
          DX 3641                 X   X      5/22/20 Email
          DX 4167                 X   X      Document
                      10:15am                RECESS (20 minutes)
                      10:36am                Defendant attorney Doren resumes cross
                                             of witness Weissinger
          DX 4138                 X   X      8/4/2020 Email
          DX 4072                 X   X      8/13/20 Email
          DX 4652                 X   X      Liberty console partner
                      10:54am                Plaintiff attorney Moskowitz Redirect of
                                             witness Weissinger
          DX 3457                 X   X      9/27/19 Email
          DX 2435                 X          Document
          DX 3069                 X   X      Email 9/27/19
PX2963                            X   X      Picture of figure “Peel”
                      11:03am                Defendant Apple attorney Doren Re-
                                             cross of witness Weossomger
                      11:05am                Witness excused from the stand
                      11:06am                Plaintiff Epic attorney Gary Bornstein      P
                                             calls witness Dr. David S. Evans for
                                             Direct
                      11:07am                Discussion re “housekeeping matters”
                      11:09am                Plaintiff Epic attorney Bornstein Direct
                                             of witness Evans
                      11:11am                Plaintiff attorney Bornstein offers
                                             witness Evans as Expert. Court accepts
                                             as Expert as stated on the record
                      11:12am                Plaintiff Epic attorney Bornstein resumes
                                             Direct of witness Evans
PDX 41                                       On 4/28/21 written testimony of Dr.David
                                             S. Evans provisionally admitted by the
                                             Court
                                             Slides from PDX 41: 41.4, 41.5, 41.8,
                                             41.10, 41.9, 41.11

          DX 4883                            Document

                                        12
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 13 of 33

                                              PDX 41 Slides: 41.12. 41.13, 41.15, 41.16.
                                              41.17, 41.18. 41.19, 41.21
                                              Article by Evans- 42.30
PX2489                                        Document
                       12:27pm                Court has questions for the witness.
                       12:32pm                RECESS until 1:15pm
                       1:10pm                 Plaintiff Epic attorney Bornstein
                                              resumes Direct of witness Evans
PX 2873                                       Slides 41.22 41.23 41.24 41.26 41.27
PX880                                         Exhibit
PDX41                                         Exhibit
PX147                                         41.32 41.33
                                              Slides 30 and 32
                                              Slide DX3922 and PDX 41.35

PX2451                             X   X      Document – provisionally admitted
                                              Slides 41.36 and 41.37
                       3:17pm                 Witness excused- Recess for the day
                                              RECESS FOR THE DAY. Further
                       3:30pm                 Bench Trial 5/11/21 at 8:00am

                       5/11/2021              COURT REPORTER: PAM HEBEL
                       8:00am                 Case called. Discussion with counsel.
                       8:10am                 Plaintiff Epic attorney Bornstein resumes
                                              Direct of witness Dr. David Evans
PX2477                             X   X      Document: the same as Document DX
                                              5523
                                              Slide 38: summary of opinions
                                              41.38 41.39 41.40 41.42 41.43 Slides
                       8:34am                 Defendant Apple attorney Dan Swanson
                                              Cross of witness Evans
           DX5549                  X   X      Document
           DX5550                  X   X      7/28/16 Slide deck slides 32-36

                       10:11am                RECESS (20 minutes)
                       10:36am                Defendant Apple attorney Swanson
                                              resumes Cross of witness Evans
                                              Slide 41.18 Duopoly Market
           DX5551                  X          Amicus Brief (0410 case) pages 6-8
                                              Page 28
           DX5550                  X   X      Slides 32 and 34
                       11:26am                Plaintiff Epic attorney Bornstein
                                              Redirect of Evans
                                         13
        Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 14 of 33

                                            41.7 slide
                                            41.37 slide
                     12:00pm                Defendant Apple attorney Swanson Re-
                                            Cross of witness Evans
                                            SEALED COURTROOM. SEALED
                                            TESTIMONY
                                            Under Seal portion of exam of witness
                     12:17pm                Plaintiff Epic attorney Bornstein
                                            Redirect of witness Evans.
                     12:19pm                Defendant Apple attorney Swanson Re-
                                            Cross of witness Evans
         DX5550                             Slide 34
                     12:24pm                UNDER SEAL PORTION OF EXAM
                                            OF WITESS
                     12:25pm                Court asks questions of witness Evans
                     12:28pm                Plaintiff Epic attorney Bornstein
                                            Redirect of witness Evans
                     12:29pm                Defendant Apple attorney Swanson Re-
                                            Cross of witness Evans
                     12:32pm                Discussion with counsel
                     12:34pm                RECESS (40 minutes)
                     1:15pm                 Plaintiff Epic attorney Yonathan Even      P
                                            calls witness Dr. Susan Athey for Direct
                                            Plaintiff moved into evidence written
                                            testimony of Athey into evidence.
                                            Slide 2: Qualification
                     1:22pm                 Plaintiff attorney Even offers Dr. Athey
                                            as expert witness; Court accepts as
                                            expert as stated on the record
                     1:23pm                 Plaintiff Epic attorney Even resumes
                                            direct of witness Dr. Athey
                                            Slide 5 :User switching costs; Slide 9
                                            Slide 6, 9, 10, 11 and 15
PX405                                       405.1 and 405.2
                     2:28pm                 Defendant Apple attorney Karen Dunn
                                            Cross of witness Dr. Athey
         DX5603                  X          .001 10/22/2020 Presentation
         DX5612                  X          Article: Switching Guide page 7
         DX5605                  X          Page 3
                     3:15pm                 Witness excused for the day
                     3:15pm                 RECESS FOR THE DAY. Further
                                            Bench Trial 5/12/21 at 8:00am

                     5/12/2021              COURT REPORTER: RAYNEE
                                            MERCADO
                                       14
         Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 15 of 33

                      8:00am                 Case Called. Discussion with counsel. By
                                             6:00pm Friday submission to Court re
                                             exhibits requested to be sealed.
                      8:06am                 Defendant Apple attorney Karen Dunn
                                             resumes Cross of witness Dr. Athey
          DX5621                  X          Document
          DX5615                  X          Exhibit
          DX 5614                 X          Exhibit
          DX5613                  X          Exhibit
          DX5617                  X          Screenshot
          DX5622                  X          Document
          DX5623                  X          Screenshot
          DX5624                  X          Screenshot
          DX5620                  X          Screenshot
          DX5608                  X          Page 2
                      8:45am                 Plaintiff Epic attorney Yonathan Even
                                             Redirect of witness Dr.Athey
          DX5613                             Exhibit
          DX5612                             Document
          DX5605                             Document
                      9:02am                 Defendant attorney Swanson calls             D
                                             witness Richard Schmalensee for Direct
          DX5548                  X   X      Document
                      9:10am                 Defendant Apple attorney Swanson
                                             offers Schmalensee as expert witness;
                                             Court accepts as Economist Expert as
                                             stated on the record
                      9:10am                 Defendant Apple attorney Swanson
                                             resumes direct of witness Schmalensee
                      9:52am                 Plaintiff Epic attorney Bornstein Cross of
                                             witness Schmalensee
PX1997                            X          Document
                      10:15am                RECESS (20 minutes)
                      10:35am                COURT REPORTER: PAM HEBEL

                      10:36am                Plaintiff attorney Bornstein resumes
                                             Cross of witness Schmalensee
                                             Stipulation at dkt. 635, 640
                                             Demonstrative: Slide 2 Chart
          DX4861                             .001 Slide Ex. 2 of Schmalensee Rebuttal
                                             report
                                             Slide 13 Digital in-app purchases
                      12:04pm                Defendant Apple attorney Swanson
                                             Redirect of witness Schmalensee
                                        15
         Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 16 of 33

                                             Article
                      12:06pm                Plaintiff Epic attorney Bornstein Re-
                                             Cross of witness Schmalensee
PX1997                            X          Article: An Instant Classic
                      12:09pm                Court asks questions of witness
                                             Schmalensee
                      12:15pm                Witness excused from the stand
                      12:16pm                Defendant Apple attorney Karen Dunn        D
                                             calls witness Francine LaFontaine for
                                             Direct
          DX5546                  X   X       CV of LaFontaine
                                             Slide 3 of LaFontaine
                      12:22pm                Defendant attorney Dunn offers witness
                                             LaFontaine as expert; Court accepts as
                                             expert as stated on the record
                      12:23pm                Defendant attorney Dunn resumes Direct
                                             of witness LaFontaine
                                             Slide 6
                      12:36pm                RECESS (40 minutes)
                      1:15pm                 COURT REPORTER: DIANE
                                             SKILLMAN
                      1:15pm                 Defendant attorney Dunn resumes Direct
                                             of witness LaFontaine
                                             Slides 7 , 8 and 9
                                             Plaintiff attorney Bornstein Cross of
                      1:37pm                 witness LaFontaine
                      2:35pm                 No redirect
                      2:35pm                 Discussion with counsel.
                      2:43pm                 Defendant Apple Attorney Richman calls     D
                                             witness Lorin Hitt for Direct
                      2:47pm                 Defendant attorney Richman offers Hitt
                                             as expert; Court accepts witness Hitt as
                                             expert as stated on the record
                      2:48pm                 Defendant Apple attorney Richman
                                             resumes Direct of witness Hitt
                                             Slides 3,4,5,6,7,8,9,10,11,12,13,14,15
                      3:15pm                 RECESS FOR THE DAY.
                      3:16pm                 FURTHER BENCH TRIAL 5/13/21 AT
                                             8:00AM
                      5/13/21                COURT REPORTER: PAM HEBEL
                      7:45AM                 Sidebar with counsel off the record with
                                             lead counsel Forrest and Doren until
                                             8:00am
                      8:05am                 Case called. Discussion with counsel


                                        16
         Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 17 of 33

                      8:07am                 Discussion with counsel re 3 case cites
                                             submitted by plaintiff re attorney/witness
                                             contact.
                      8:16am                 Defendant Apple attorney Cynthia
                                             Richman resumes Direct of witness Lorin
                                             Hitt
          DX4806                  X          Slides 4, 9, 53 16
          DX4757                  X          Summary document Slide 17
          DX5469                  X          Summary document Slide 18
          DX4758                  X          Slides 20-21
          DX 4767                 X          Slides 23 and 24
          DX4763                  X          Slides 25 and 26
          DX4824                  X          Slides 27 and 28
          DX4823                  X          Slide 29
          DX4792                  X          Slide 30
          DX4777                  X          Slide 31                                     `
                      9:31am                 Court asks questions of witness Hitt
                      9:32am                 Plaintiff Epic attorney Even Cross of
                                             witness Lorin Hitt
                                             Slide 17, 28, 13-Demonstrative; slide 25
                                             Exhibit 13 – one page shown on
                                             document camera
                      10:15am                RECESS(20 minutes)
                      10:35am                COURT REPORTER: DIANE
                                             SKILLMAN
                      10:35am                Plaintiff Epic attorney Even resumes
                                             Cross of witness Lorin Hitt
                                             Slide 1: average commission rate analysis
                                             Slide 1 page 2
          DX4775                  X          Figure 3 Slide: Device availability
PDX143                                       Documents
                      11:41am                Defendant Apple attorney Richman
                                             Redirect of witness Hitt
          DX4808                  X          Slide 6
                      11:56am                Plaintiff Even Cross of witness Hitt
          DX4808                  X          Slide 6
                      12:05pm                Defendant attorney Richman Redirect of
                                             witness Hitt
          DX4808                  X          Slide 6
                      12:07pm                No recross
                      12:08pm                Witness excused. Discussion with counsel.


                                        17
           Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 18 of 33

                        12:09pm                Plaintiff Epic attorney Even calls witness     P
                                               Michael I. Cragg for Direct
                        12:09pm                Plaintiff attorney moves for written
                                               testimony of witness Cragg to be
                                               admitted; Court admits into evidence
                                               provisionally
PDX111.2                                       CV Cragg Slide 1
                        12:14pm                Plaintiff offers witness Cragg as expert;
                                               Court admits as expert as stated on
                                               record
                                               Plaintiff attorney Even resumes Direct of
                        12:15pm                witness Michael Cragg
PDX111.3                            X          Slide 2, 3, 4, 5 and figure 1
                        12:35pm                RECESS ( 40 minutes)
                        1:15pm                 COURT REPORTER: RAYNEE
                                               MERCADO
                        1:15PM                 Discussion with counsel
                        1:17pm                 Plaintiff Epic attorney Even resumes
                                               direct of witness Cragg
                                               Slide 6, 111.7 PDX 111.7 , slide 7 ,8, 9,13,
                                               12, Figures 2 and 18 and 5. Slide 14,
                                               figure 6, slide 15 PDX 111.6; 111.19
                                               Court reserves ruling on 45
                        2:00pm                 Defendant Apple attorney Swanson
                                               Cross of Cragg.
                        3:00pm                 Plaintiff Epic attorney Even Redirect of
                                               witness Cragg.
                                               No cross.
                        3:02pm                 Discussion with counsel
                        3:06pm-                UNDER SEAL PORTION
                        3:22pm
                        3:23PM                 RECESS FOR THE DAY. FURTHER
                                               BENCH TRIAL SET 5/14/2021 AT
                                               8:00AM
                        5/14/2021              COURT REPORTER: PAM HEBEL
                        8:00AM                 Case called. Discussion with counsel re
                                               oral argument at conclusion of evidence.
                        8:17am                 Plaintiff Epic attorney Bornstein Re-calls     P
                                               witness Dr. David Evans for Direct AS
                                               REBUTTAL WITNESS
            DX4767                             Summary Slide 25
                                               Slide 28 PDX .043; PDX .043.8
                        8:57am                 Defendant Apple Attorney Swanson
                                               Cross of witness Evans.
                        10:08am                Plaintiff Epic attorney Bornstein
                                               Redirect of witness Evans.

                                          18
         Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 19 of 33

          PX56                    X          Document
                      10:16am                RECESS (20 minutes)
                      10:35am                COURT REPORTER: DIANE
                                             SKILLMAN
                      10:35AM-               SEALED PORTION OF BENCH TRIAL
                      10:55AM
                      10:58AM                Plaintiff attorney Bornstein Direct of
                                             witness Evans
                      10:59am                Defendant attorney Swanson cross of
                                             witness Evans
                      11:02am                Witness excused from stand
                      11:03am                Plaintiff Epic attorney Brent Byars calls   P
                                             witness Ned Barnes for Direct
                      11:04pm                Plaintiff offers Barnes as expert ; Court
                                             accepts as expert as stated on the record
                      11:07am                Plaintiff Epic attorney Byars resumes
                                             Direct of witness Barnes
                      11:23am                Defendant Apple attorney Veronica
                                             Moye Cross of witness Barnes
PX602                                        Exhibit
PX608                                        Exhibit
                      12:03pm                Plaintiff Epic Attorney Bornstein
                                             Redirect of witness Barnes
PX2391                            X          12/18/19 document
PX2385                                       2385.24 page
                      12:13pm                Court has questions for witness Barnes
                      12:14pm                Witness excused from stand
                      12:15pm                Plaintiff Epic attorney Moskowitz calls     P
                                             witness Peter Rossi for Direct
                                             Exhibits admitted in evidence;
                                             provisionally:
PX2545                            X
PX2547                            X
PX1085                            X          Partially sealed
PX1086                            X
PX1087                            X
PX1088                            X
PX1089                            X
PX1090                            X
PX1091                            X
PX1092                            X
                      12:19PM                Plaintiff attorney Moskowitz Direct of
                                             Rossi.

                                        19
             Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 20 of 33

                                                 Plaintiff attorney offers Rossi as expert;
                                                 court accepts as expert as stated on
                                                 record. Direct of witness Rossi resumes
PDX0091.1                                        Slides
                                                 00901.3, 0091.4, 0091.5 Slides
                          12:36pm                RECESS (40 minutes) resume at 1:15pm
                          1:15pm                 On the record. Discussion with counsel
                                                 Slide 0091.10
                          1:22pm                 Defendant Apple attorney Veronica
                                                 Moye Cross of witness Rossi
PX2885                                X          Slide PX2885.32 Figure 9
PX2457.35                                        Slide
PX2457.36                                        Slide
                          1:50PM                 Plaintiff attorney Moskowitz Redirect of
                                                 witness Rossi
                          1:56pm                 Defendant attorney Moye Re-cross of
                                                 witness Rossi.
                          1:57pm                 Court has questions for witness
                          1:58pm                 No further examination for witness.
                                                 Witness excused from the stand
                          1:59pm                 Plaintiff Epic attorney Justin Clark calls   P
                                                 witness Dr. James Mickens for Direct
PDX0081                                          Slide
                                                 Plaintiff Clark offers witness Mickens as
                                                 expert ; court accepts as expert as stated
                                                 on the record.
                                                 Written Testimony of Mickens is
                                                 provisionally admitted
PDX0081.2                                        Slide
PDX0081.3                                        Slide
PDX0081.4                                        Slide
PDX0081.7                                        Slide
PDX0081.10                                       Slide
PDX0081.11                                       Slide
PDX0081.18                                       Slide
PDX0081.19                                       Slide
                          3:22PM                 RECESS FOR THE DAY. FURTHER
                                                 BENCH TRIAL MONDAY 5/17/21 AT
                                                 8:00AM
                          5/17/2021              COURT REPORTER: DIANE
                                                 SKILLMAN
                          8:00AM                 Case called. Discussion with counsel.
                          8:18am                 Defendant Apple attorney Jason Lo
                                                 Cross of witness Mickens
                                            20
            Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 21 of 33

                          DATE/TIME
PLF NO.      DEF NO.      OFFERED   ID REC DESCRIPTION                                    BY
PDX81.2                                    Slide 10S App review
             DX5562.001                         Cover page of Book (2013 version) page
                                                80
                                                Payouts for Mobiles-Zero Day
                                                vulnerability
             DX5562                             Admitted for limited purpose
             DX5561                             Exhibit (10)
PDX0081.9                                       Slide
PDX81.3                                         Slide
                          9:40am                Plaintiff Epic attorney Justin Clarke
                                                Redirect of witness Mickens
PDX81.02                                        Slide
PDX81.1                                         Summary of conclusions Slide
PDX81.5                                         Slide
                          10:03am               Defendant Apple attorney Lo re-cross of
                                                witness Mickens
                          10:07am               Court excuses witness. No further
                                                witnesses for Plaintiff
                          10:09am               Defendant Apple attorney Doren calls      D
                                                witness Phillip Schiller for Direct
                          10:15am               RECESS (20 minutes)
                          10:35am               COURT REPORTER: DIANE
                                                SKILLMAN
                          10:35AM               Defendant Apple attorney Doren resumes
                                                Direct of witness Schiller
             DX3426                  X   X      Press announcement 1/9/07
             DX4566                  X   X      Letter from Steve Jobs re SDK 10/17/07




                                           21
           Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 22 of 33




PLF    DEF        DATE/TIME
NO.    NO.        OFFERED   ID    REC DESCRIPTION                                             BY
PX0880                      X     X   Page
         DX4287              X    X     Screenshot of exhibit- one page SDK 2008
PX0882                       X    X     Slide-Apple Development Plant 1/2/08 email
PX2618                       X    X     Apple Development agreement
PX2622                       X    X     Document
PX2619                       X    X     Document
PX0888                       X    X     12/11/08 email (admitted 5/3/21)
                                        88.3, 888.4, 888.5, 888.25, 888.17, 888.27, 888.29,
                                        888.30
         DX4192              X    X     Admitted per ECF 685: page 02, 4192.003,
                                        4192.004
                  12:34pm               RECESS(until 1:15pm)
                  1:15pm                COURT REPORTER: RAYNEE MERCADO
                  1:15PM                Defendant Apple attorney Doren resumes Direct
                                        of witness Schiller
         DX5627              X    X     Email 6/21/18 by Schiller
PX2790                       X    X     Document
         DX5567              X    X     Email of Fortnite signup
         DX5555              X    X     Email re Fortnite 5555.02
PX0250                       X    X     Email 10/16/2013                                      `
         DX4608              X    X     Transcript “Keynote 9/9/2009” 4608.001
PX79                         X    X     6/9/13 Report Switching 0079.03
PX0080                       X    X     6/20/13 Email
PX892                        X    X     892.1 892.2
                                        Slide: Innovations and Investments
                                        Demonstratives
         DX3462              X          Video
                  3:10pm                Portion of video played in courtroom
                  3:11pm                Defendant Apple attorney Doren resumes Direct
                                        of witness Phil Schiller
                  3:16pm                Discussion with counsel
                  3:20pm                RECESS FOR DAY. FURTHER BENCH
                                        TRIAL 5/18/21 AT 8:00AM
                  5/18/21               COURT REPORTER: PAM HEBEL
                  8:00AM                Case called. Discussion with counsel.




                                          22
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 23 of 33

                       EXHIBIT and WITNESS LIST CONTINUED

PLF                DATE/TIME
NO.      DEF NO.   OFFERED   ID REC DESCRIPTION                                           BY
                                    Discussion re PX1902 document
                   8:17am               Break in proceedings; Line 2 listen in line not
                                        working.
                   8:21am               Defendant Apple attorney Doren resumes
                                        Direct of witness Schiller
         DX5567                X   X    Admitted 5/17/21
         DX3462                X   X    Video admitted
                                        Arkit 2017 slide
                                        Animal Safari AR
                                        Slide: Innovations and Investments
                                        Demonstrative slide Core ML 2017
                   8:36am               Plaintiff Epic attorney Katherine Forrest Cross
                                        of witness Schiller
                                        Demonstrative slide Innovations and
                                        Investments
PX2618                         X   X    Document: Apple Development Agreement
PX2619                         X   X    Document section 9.2
PX2619                         X   X    .05 page
PX1893                         X   X    Apple Open Source 1893.1
PX1891                         X   X    Legal notices
                                        PX1891.9 page “attractive chaos”
                                        PX1891.10, 1891.14, 1891.23, 1891.28, 1891.30,
                                        1891.40, 1891.41
PX79                           X   X    Document-Goldman Sachs (switching report)
PX80                           X   X    6/20/13 email Goldman Sachs Switching report
                   9:07am               Video of witness played in Courtroom (Eddie
                                        Cue)
PX1817                         X   X    Document – Movies to Buy in iTunes
PX80                           X   X    Document
PX417                          X   X    7/28/11
PX882                          X   X    1/21/08
PX890                          X   X    Email/document
PX879                          X   X    Email 8/5/2008
PX505                          X   X    10/10/08 Email re Google
PX2316                         X   X    11/20/09 Document
PX56A                          X   X    2/11/11 APP Store Review Guidelines (2010
                                        Last page)
PX2356                         X   X    Email 10/10/16


                                         23
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 24 of 33

PLF                DATE/TIME
NO.      DEF NO.   OFFERED   ID REC DESCRIPTION                                      BY
PX402                        X X    Document re Eddie Cue 12/3/14
PX 842                         X   X    12/1/19 Email
                                        Demonstrative Page 2 “Remedy”
                                        InApp Purchasing Opportunities
                                        Demonstrative IAP
PX101                          X   X    4/21/2010 Email -cover re A.R. Guidelines
                                        Bates #650
PX101                          X   X    Bates 673 page
PX1937                         X   X    Document
PX1938                         X   X    Document
PX1939                         X   X    Document
PX1940                         X   X    Document
PX1941                         X   X    Document
PX1949                         X   X    Document
PX1947                         X   X    Document
PX1950                         X   X    Document
PX1895                         X   X    Document
PX1894                         X   X    Document
PX1890                         X   X    Document
                   10:14am              RECESS (20 minutes)
                   10:35am              COURT REPORTER: RAYNEE MERCADO
                   10:35am              Plaintiff attorney Epic Katherine Forrest
                                        resumes cross of witness Schiller
PX417                          X   X    Document email
PX406                          X   X    7/15/09
PX1932                         X   X    Document : Apple Unveils all new App Store
                                        6/15/17 Article
PX1917                         X   X    Article
PX1908                         X   X    Document
PX1907                         X   X    Document FAS Investigation
PX1916                         X   X    Press release 6/16/20
PX2338                         X   X    6/17/20 Email bates 941
PX1906                         X   X    6/16 Article
PX1922                         X   X    6/21/2020
PX1898                         X   X    Article 6/26/2020
         DX4477                X   X    Admitted


                                         24
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 25 of 33

PLF                DATE/TIME
NO.      DEF NO.   OFFERED   ID REC DESCRIPTION                                            BY
PX1896                       X X    Exhibit
PX2019                        X   X     Exhibit
PX1897                        X   X     Document 7/29/20
PX1915                        X   X     Article 7/29/20
PX1914                        X   X     8/26/20 Article
PX1903                        X   X     9/3/2020 Article
PX1913                        X   X     9/8/2020 Article
PX2339                        X   X     9/9/2020 Document
PX1901                        X   X     9/13/2020 Document
PX1912                        X   X     10/6/2020
PX2752                        X   X     Article
PX1904                        X   X     App Store document
PX2303                        X   X     Document bates 222
PX1911                        X   X     3/4/21 Article UK “CMA”
PX1930                        X         4/1/2021 article from the Verge
PX1910                        X   X     Article 4/21/2021
PX1899                        X   X     4/27/21 article
PX1909                        X   X     4/28/21 Article
         DX4400               X   X     App Store and Privacy pages 4400.001, .003
PX1978                        X   X     Document
PX2366                        X   X     9/18/20 Email search ADS
PX2202                        X   X     Document 6/6/08
                   12:05pm              Portion deposition of Forestal played in
                                        courtroom
         DX3060               X   X     Press release
PX108                         X   X     12/22/10 email review IAP from Schiller
PX1849                        X   X     2/10/11 document to Cue
PX2194                        X   X     9/5/13 Email
PX1883                        X   X     Pages
                   12:35pm              RECESS (until 1:15pm)
                   1:15pm               COURT REPORTER: DIANE SKILLMAN
                   1:15pm               Plaintiff Epic attorney Forrest resumes Cross of
                                        Schiller
PX1883                        X   X     Document
PX2273                        X   X     10/11/19 Email
PX897                         X   X     1/30/08 Email


                                         25
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 26 of 33

PLF                DATE/TIME
NO.      DEF NO.   OFFERED   ID REC DESCRIPTION                                       BY
PX2274                       X X    11/26/17 Email
PX2057                        X   X     12/6/14 Email
PX1854                        X   X     Printouts from App store
PX1855                        X   X     Document
PX1856                        X   X     Document
                   1:43pm               Defendant Apple attorney Doren Redirect of
                                        witness Schiller
PX897                         X   X     Document
PX888                         X   X     Document
PX2057                        X   X     Document
PX5568                        X   X     Tik Tok Guidelines document
PX2790                        X   X     Document
PX 101                        X   X     Document
PX842                         X   X     Document
PX2316                        X   X     Email
PX56A                         X   X     Document
PX0879                        X   X     8/5/08 Email
PX890                         X   X     Document
PX505                         X   X     10/10/08 email
                   2:50pm               Plaintiff attorney Epic Forrest re-cross of
                                        witness Schiller
PX1818                        X   X     2/23/09 document
PX1813                        X   X     Email
PX1815                        X   X     Document
                   2:56pm               Defendant Apple attorney Doren Redirect of
                                        witness Schiller
PX1818                        X   X     Document
                   3:01pm               Court has questions for witness Schiller
                   3:03pm               No further examination by attorneys
                   3:03pm               Defendant Apple attorney Srinivasan calls     D
                                        witness Michael Schmid for Direct
         DX5552               X   X     Document -Categories of Apps
                   3:16pm               RECESS FOR DAY. FURTHER BENCH
                                        TRIAL SET 5/19/21 AT 8:00AM
                   5/19/21              COURT REPORTER: RAYNEE MERCADO
                   8:00AM               Case called. Discussion with counsel.
                                        Discussion with counsel PX1904




                                         26
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 27 of 33

PLF                DATE/TIME
NO.      DEF NO.   OFFERED   ID REC DESCRIPTION                                          BY
                   8:08AM           Defendant Apple attorney Sirinivasan resumes
                                    Direct of witness Michael Schmid
         DX5552              X      Document
                   8:22am                Resume Direct of witness Schmid
                                         Slide Demonstrative Hearthstone
                                         Slide demonstrative Candy Crush
         DX3427                X         3/27/19 Email
         DX3758                X   X     10/31/19 Email
         DX4239                X   X     8/1/19 Email
         DX3661                X   X     5/16/20 Email
         DX3958                X   X     iMessage
                   9:06am                Plaintiff Epic attorney Moskowitz Cross of
                                         witness Schmid
                                         Video screen demonstrative
         DX5552                X   X     Document
PX1846                         X   X     Article
PX2943                         X   X     3/31/21 Schedule 2 2943.9
PX2621                         X   X     Agreement
PX2125                         X   X     4/11/18 email
         DX4243                X   X     12/20/18 email
PX2362                         X   X     11/14/19 email
PX634                          X   X     3/12/20 email
                   10:17am               RECESS (20 minutes)
                   10:37am               COURT REPORTER: DIANE SKILLMAN
                   10:37am               Plaintiff Epic attorney Moskowitz resumes
                                         Cross of witness Schmid
PX856                          X   X     2/20/19 Document
PX452                          X   X     3/3/20 Email
PX65                           X   X     Email 7/27/18
                   10:49am               Defendant Apple attorney Srinivasan Redirect
                                         of Witness Schmid
                                         Videos- demonstrative Candy Crush
PX625                          X         4/25/19 email
                   10:56am               Court has questions for witness Schmid
                                         No redirect
                   11:01am               Plaintiff Epic attorney Moskowitz re-cross of
                                         witness Schmid



                                          27
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 28 of 33

PLF      DEF NO   DATE/TIME ID REC DESCRIPTION
NO                OFFERED
                                   No further examination of witness Schmid
                  11:03am               Witness excused from stand
                  11:03am               Defendant Apple attorney Jason Lo calls            D
                                        witness Craig Federighi for Direct
                                        Slide 2 Threat Model Considerations
                                        Slide 3
                                        Slide 4 How attack works
                                        Slide 5, slide 7, slide 8, slide 9, slide 10
PX741                         X         Mac OS Security Document 741.5 page
                                        Slide 11
                                        Slide 12 Privacy
                                        Slide 13 , Slide 19
PX2519                        X   X     Enterprise Program/Apple eligibility
                  12:36pm               RECESS (until 1:15pm)
                  1:15pm                COURT REPORTER: PAM HEBEL
                  1:15pm                Defendant Apple attorney Jason Lo resumes
                                        direct of witness Federighi
PX2519                        X   X     Admitted in evidence
                  1:31pm                Plaintiff Epic attorney Yonathan Even Cross of
                                        witness Federighi
PX877                         X   X     3RD Party application 11/2/20
                                        877.2. 877.6. 877.3
         DX5492               X   X     Document
PX2882                        X   X     Education (K-12) Apple
PX741                         X   X     Exhibit
PDX005                        X         Slide “Steps” Demonstrative
PX465                         X   X     8/28/13 Email
PX2386                        X   X     12/24/15 Email
PX464                         X   X     8/22/17 Email
PX1220                        X   X     Document
                  3:01pm                Defendant Apple Attorney Lo Redirect of
                                        witness Federighi
PX877                         X   X     Document
PX2882                        X   X     Document
PX465                         X   X     Document
                  3:24pm                Plaintiff Epic attorney Even re-cross of witness
                                        Federighi
                  3:25pm                Witness excused from stand


                                         28
       Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 29 of 33

PLF   DEF NO   DATE/TIME ID REC DESCRIPTION
NO             OFFERED
               3:25pm           Discussion with counsel regarding two experts
                                Rubin and Lee
               3:27pm           RECESS FOR THE DAY. FURTHER BENCH
                                TRIAL 5/20/21 at 8:00AM
               5/20/21          COURT REPORTER: DIANE SKILLMAN
               8:00AM                Case called. Discussion with counsel
               8:09am                Defendant Apple attorney Veronica Moye calls       D
                                     witness Dominique Hanssens for Direct
               8:13am                Counsel offers Hanssens as expert witness.
                                     Court accepts as expert as stated on the record
               8:13am                Defendant Apple attorney Moye resumes direct
                                     of witness Hanssens.
                                     Slide
                                     Demonstrative assignment (Surveys)
                                     Slides : 2, 3,4,6,7,8, 9. 10, 11, 12
                                     PX 2547.35
                                     ECF documents 641 and 682
                                     Slide 13
               8:43am                Plaintiff Epic attorney Moskowitz Cross of
                                     witness Hanssens
                                     Stipulations at dkt,. 641 and 682 granted; as to
                                     exhibits
                                     Demonstratives: PDX 0003.2; 0003.3; 0003.4
                                     0003.5; 0003.7 Slides; slide 6. DX4754
               9:27am                Defendant Apple attorney Moskowitz re-cross
                                     of witness Dominque Hanssens
                                     No redirect
               9:43am                Defendant Apple attorney Doren calls witness
                                     James Malackowski for Direct
                                     Written Direct of Malackowski ADMITTED in
                                     evidence
                                     Slide 2
      DX4876               X   X     CV of Malackowski
                                     Defense offers as expert; Court accepts as
                                     expert as stated on the record.
               9:51am                Defendant Apple attorney Richard Doren
                                     resumes Direct of witness Malackowski
      DX3305               X   X     Antitrust Guidelines
                                     Slide 3, overview of opinion; Slides 4-7
      DX4080               X   X     Document
               10:17am               RECESS (20 minutes)



                                      29
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 30 of 33

PLF      DEF NO   DATE/TIME ID REC DESCRIPTION
NO                OFFERED
                  10:35am          COURT REPORTER: PAM HEBEL
         DX3134               X   X     Patent 10,726,604 Spence, et al.
         DX3052               X   X     US Patent 8,620.272 Gamatra et al.
                                        Slides 8, 10, 11, 12, 15
         DX3691               X   X     Document
PX2618                        X   X     Development Agreement
         DX3900               X   X     Apple Development Program
                  11:06am               Plaintiff Epic attorney Moskowitz Cross of
                                        witness James Malackowski
PX1173                        X   X     Document
PX1176                        X   X     Document
         DX3370               X   X     Document
PX1182                        X   X     Document
         DX5447               X   X     Document
PX1183                        X   X     Document -Patent
         DX3370               X   X     Document
                  12:08pm               Defendant Apple attorney Doren Cross of
                                        witness Malackowski
         DX3900               X   X     Document
PX1182                        X   X     Document
PX1183                        X   X     Document
                  12:24pm               Plaintiff Epic attorney Moskowitz Cross of
                                        witness Malackowski
                  12:25pm               Defendant Apple attorney Doren Redirect of
                                        witness Malackowski
                  12:26pm               Witness excused from stand
                  12:27pm               Defendant Apple attorney Jason Lo calls         D
                                        witness Aviel Rubin for Direct
                                        Slide 2, 3, 4, 5
         DX4884               X   X     CV of Rubin
                                        Written Direct and exhibits of Rubin admitted
                                        into evidence
                  12:36pm               RECESS (until 1:15pm)
                  1:15pm                COURT REPORTER: RAYNEE MERCADO
                  1:16pm                Discussion with counsel
                  1:27pm                Defendant Apple attorney Jason Lo resumes
                                        direct of witness Aviel Rubin
                                        Slides: 5,6,7,9,10.13,14, 15, 16, 24



                                         30
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 31 of 33

PLF      DEF NO    DATE/TIME ID REC DESCRIPTION
NO                 OFFERED
         DX4975              X      Report
         DX4934                X        First page Risk IQ report, pages 1 and 6
         DX4956                X        Purple Sec Statistics ; slide 4 and slide 3
                   2:18PM               Plaintiff Epic attorney Brent Byars Cross of
                                        witness Rubin
         DX4975                X        Report
PX1239                         X        Document
                   3:15PM               Witness excused from stand for the day and to
                                        return tomorrow
                   3:16pm               Discussion with counsel
                   3:23pm               RECESS
                   5/21/2021            COURT REPORTER: PAM HEBEL
                   8:00AM               Case called. Discussion with counsel. All
                                        written expert direct admitted into evidence.
                                        Dkt. 725 re exhibits is ADMITTED. Final
                                        findings of fact submitted by Noon on 5/21/21.
                                        On Monday 5/24/21 Oral argument set.
                   8:16am               Defendant Apple attorney Moye calls witness      D
                                        Tim Cook for Direct
PX0089                         X   X    6/9/15 email
PX4581                         X   X    Document
         DX3084A               X   X    Document
PX0892                         X   X    Email page 0892.2 page
PX0416                         X   X    3/4/16 email
         DX4581                X   X    Document page .022
PX2385                         X   X    10/1/19 Email;pages 2385.08; 2385.14,2385.13
PX2392                         X   X    2392.93 Profitability
         DX5573                X   X    Document
                   9:26am               Plaintiff Epic attorney Bornstein Cross of
                                        witness Cook
PX0089                         X   X    Email
PX1721                         X   X    Video portion played in court
PX1677                         X   X    Video clip played in courtroom
PX2385                         X   X    Email 2385.12, 2385.13, 2385.18, 2385.24
PX2392                         X   X    Document

PX2391                         X   X    12/18/19 email
PX1725                         X   X    Videoclip played in courtroom




                                         31
          Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 32 of 33

PLF      DEF      DATE/TIME ID REC DESCRIPTION
NO       NO       OFFERED
PX2943                       X X    3/31/21 Schedule 2, 7.1 paragraph ,page .09
                   10:16am                RECESS (20 minutes)
                   10:35am                COURT REPORTER: RAYNEE MERCADO
                   10:35am                Plaintiff Epic attorney Bornstein resumes Cross
                                          of witness Cook
         DX4400                 X   X     Document
PX1678                          X   X     iCloud Agreement with GCBD (Chinese
                                          government)
PX1659                          X   X     Document
PX1667                          X   X     Email
PX1725                          X   X     Video clip played
PX1701                          X   X     Document
PX1709                          X   X     Document
                   11:16am                Defendant Apple attorney Moye Redirect of
                                          witness Cook
PX2392                          X   X     Document
PX2391                          X   X     Document
PX2385                          X   X     Document
PX2392                          X   X     Document
PX2943                          X   X     Document
PX1709                          X   X     Document
PX1701                          X   X     Document
PX1813                          X   X     2/9/2001 Document 1813.03 page; 1813.02 page
         DX5577                 X   X     Publication 5/24/21
                   11:35am                Plaintiff Epic attorney Bornstein re-cross of
                                          witness Cook
PX1667                          X   X     Document
PX2391                          X   X     Document page 2391.86
PX1813                          X   X     Document page 1813.2
PX1703                          X   X     Document
PX1714                          X   X     Document 11/2010
                   11:46am                Defendant Apple attorney Moye redirect of
                                          witness Cook
PX2391                          X   X     Page .104, 2391.104, 2391.105
                   11:47am                Court has questions for witness Cook
                   12:02pm                Defendant Apple attorney Moye Redirect of
                                          witness cook




                                           32
       Case 4:20-cv-05640-YGR Document 815 Filed 09/10/21 Page 33 of 33

PLF   DEF NO   DATE/TIME ID REC DESCRIPTION
NO             OFFERED
               12:03pm          UNDER SEAL SESSION
               12:26pm               Session completed


               12:27pm               RECESS (until 1:15pm)
               1:15pm                COURT REPORTER: DIANE SKILLMAN
               1:16pm                Plaintiff Epic attorney Byars resumes Cross
                                     witness Aviel Rubin
      DX4235               X   X     1/30/19 email
               1:27pm                Defendant Apple attorney Lo Redirect of
                                     witness Rubin
      DX4066               X   X     Document
               1:29pm                Plaintiff Epic attorney Byars re-cross of witness
                                     Rubin
               1:30pm                Witness excused.
               1:30pm                PLAINTIFF RESTS
               1:31pm                DEFENSE RESTS
               1:33PM                Discussion with counsel. List of exhibits
                                     admitted in evidence stated by the Court. See
                                     Minutes of 5/21/21 for list.
               2:25pm                RECESS FOR DAY. Oral argument set for
                                     Monday, 5/24/2021 at 8:00am
               5/24/21               COURT REPORTER: DIANE SKILLMAN
               8:00AM                Case called. Discussion with counsel.
               8:08am                Plaintiff oral argument/closings
               10:30am               RECESS (15 minutes)
               10:47am               COURT REPORTER: PAM HEBEL
               10:47am               Defense oral argument/closings
                                     DX5447 Correct case number For exhibit (not
                                     5547) DX5441 corrected to DX5447
      DX3734               X   X     Admitted
      DX5447               X   X     Admitted
               11:50am               RECESS. Bench Trial completed.




                                      33
